[fhlb_logo.jpg]

 
EXHIBIT A

 
CONFIDENTIAL GENERAL RELEASE AGREEMENT
 
BY HAND
 
June 19, 2019
 
Gaetano R Fusco
[Address Redacted]
 
 
Dear Bob:
 
As we discussed and as noted in the Retention Agreement dated June 19, 2019, to
be eligible for the Retention Incentive in such Retention Agreement, you agree
to execute a General Release as follows:
 
1.
Release
 
You agree to irrevocably and unconditionally release the Federal Home Loan Bank
of New York (“FHLBNY”), as well as its present and former directors, officers,
employees, assigns, administrators, agents, insurers, and attorneys, jointly and
individually, from any and all claims, known or unknown, arising out of, or
regarding, your employment with the FHLBNY, or termination thereof, or
compensation from the FHLBNY, including, but not limited to, claims pertaining
to (i) Title VII of the Civil Rights Act of 1964, as amended; (ii) the Americans
with Disabilities Act, as amended; (iii) the Employee Retirement Income Security
Act of 1974, as amended (excluding claims for accrued, vested benefits under any
employee benefit plan of the FHLBNY in accordance with the terms of such plan
and applicable law); (iv) (if applicable) the Age Discrimination in Employment
Act, as amended, or the Older Workers Benefit Protection Act; (v) the Civil
Rights Acts of 1866, 1871 and 1991; (vi) the Equal Pay Act; (vii) the New York
State Labor Law and the New York State and City Human Rights Laws ; (viii) the
New Jersey Law Against Discrimination; (ix) Section 806 of the Sarbanes Oxley
Act of 2002; (x) the Family and Medical Leave Act, and all other federal, state
or local laws pertaining to leave; (xi) alleged discrimination, harassment
(whether sexual or otherwise) or retaliation in employment (whether based on
federal, state or local law, statutory or decisional); and (xii) the terms and
conditions of your employment with the FHLBNY, the termination of such
employment, and/or any of the events relating directly or indirectly to or
surrounding your employment or termination; (xiii) the Constitutions of the
United States, New York and New Jersey.
 
You acknowledge and agree that you do not have, nor have ever had, any claims or
causes of action against FHLBNY (or its present and former directors, officers,
and employees, assigns, administrators, agents, insurers, and attorneys) that in
any way arise out of, involving or relating to sexual harassment under Section
5-336 of the New York General Obligations Law or Section 5003-b of the New York
Civil Practice Law and Rules.
 
Notwithstanding the foregoing, nothing in this Agreement (including, for the
avoidance of doubt, the restrictions and conditions in Sections 1(a) – (e)
below) shall be construed to prevent you from filing a charge with or
participating in an investigation conducted by any governmental agency,
including, without limitation, the United States Equal Employment Opportunity
Commission (“EEOC”), the Securities and Exchange Commission (“SEC”), the
National Labor Relations Board, the Occupational Health and Safety
Administration or applicable state, city or federal agency (“Government
Agencies”), to the extent required or permitted by law, including SEC compliance
investigations. You further understand that this Agreement does not limit your
ability to communicate with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. This Agreement does not limit your right to receive an award for
information provided to any Government Agencies.
 
In addition to the foregoing, you agree as follows:
 
a)
you will use your best efforts to cooperate with the FHLBNY in connection with
any investigation, administrative proceeding or litigation which may occur
relating to any matter in which you were involved or of which you have
knowledge;
 
b)
in the event you are subpoenaed by any person or entity (including, but not
limited to, any government agency) to give testimony (in a deposition, court
proceeding or otherwise) which in any way relates to your employment with the
FHLBNY, you will use your best efforts to give prompt notice of such request to
the Director of Human Resources and will make no disclosure until the FHLBNY has
had a reasonable opportunity to contest the right of the requesting person or
entity to such disclosure;
 
c)
the terms and conditions of this Agreement are and shall be deemed to be
confidential, and shall not be disclosed by you to any person or entity without
the prior written consent of the Director of Human Resources, except (i) if
required by law or (ii) to your accountants, attorneys or spouse;
 
d)
this Agreement may not be used as evidence in any subsequent proceeding except
in a proceeding to enforce the terms of this Agreement; and
 
e)
you will not engage in any conduct that is injurious to the FHLBNY’s reputation
or interest, including, but not limited to, publicly disparaging (or inducing or
encouraging others to publicly disparage) the FHLBNY or its employees, whether
in interviews, oral statements, written materials, electronically displayed
materials, materials or information displayed on Internet- related sites, or
otherwise (for the avoidance of doubt, this Section 1(e) does not limit your
right to provide truthful testimony under oath when required or compelled to do
so by operation of law, consistent with Section 1(b) of this Agreement).
 
2.
Timing of Returning this General Release
 
If you wish to accept the aforementioned Retention Incentive, your acceptance
must be communicated by signing this Agreement in the space provided below and
returning an originally executed copy to me by no later than 5:00 p.m. on July
11, 2019. At your option, you may deliver your acceptance to me before that
date. (If you execute this Agreement, you may wish to retain a copy for your
personal records.)
 
You are advised to consult with an attorney before signing this Agreement.
 
If you do not sign and return this General Release to me by 5:00 p.m. on July
11, 2019, the offer of the Retention Incentive as described herein shall be
void.
 
4.
Revocation of Your Previous Acceptance of the Retention Incentive Benefits
 
If you decide to accept the Retention Incentive, you may revoke that acceptance
by notifying me in writing, with my receipt of such notice within seven (7) days
of the date that you executed this General Release.
 
However, if you exercise this right of revocation, you will not receive the
Retention Incentive.
 
5.
Disputes Concerning this Agreement
 
It is understood and agreed that this Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York,
without regard to the conflict of law’s provisions thereof. Actions to enforce
the terms of this Agreement shall be submitted to the exclusive jurisdiction of
any state or federal court sitting in the County of New York, State of New York.
 
If any provision of this Agreement shall be determined by the Federal Housing
Finance Agency or held by a court of competent jurisdiction to be illegal, void,
or unenforceable, such provision shall be of no force and effect. However, the
illegality or unenforceability of such provision shall have no effect upon, and
shall not impair the enforceability of, any other provision of this Agreement;
provided, however, that upon any finding by a court that the release provided
for in the first paragraph of the “Release” section of this Agreement is
illegal, void, or unenforceable, you agree to execute a release that is legal
and enforceable; and provided further that any breach of the terms in the
remaining portion of the “Release” section shall constitute a material breach of
this Agreement as to which the FHLBNY may seek appropriate relief in court.
 
6.
Effect of Your Signature
 
Your signature below shall constitute an acknowledgement that: (a) you have
carefully read this Agreement in its entirety; (b) you have had an opportunity
to consider fully the terms of this Agreement; (c) you are executing this
Agreement in exchange for good and valuable consideration, in addition to
anything of value to which you are otherwise entitled; (d) you have been advised
by the FHLBNY in writing to consult with an attorney in connection with this
Agreement; (e) you fully understand the significance of all of the terms and
conditions of this Agreement and have had the opportunity to discuss it with
your attorney, or have had a reasonable opportunity to do so; (f) you have had
answered to your satisfaction any questions you may have asked with regard to
the meaning and significance of any of the provisions of this Agreement; and (g)
you are signing this Agreement voluntarily and of your own free will and assent
to all the terms and conditions contained herein.
 
If you have any questions about or otherwise wish to discuss this matter, please
feel free to contact me at 212-441-6845.
 
Sincerely,
 
/s/ Mildred Tse-Gonzalez
 
Mildred Tse-Gonzalez
Vice President
Director of Human Resources
 
ACCEPTED AND AGREED:
 
/s/ Gaetano R Fusco                   

Gaetano R Fusco
 
Date: 6/20/2019                         

 
 
 
FEDERAL HOME LOAN BANK OF NEW YORK ● 101 PARK AVENUE ● NEW YORK, NY 10178 ● T:
212.681.6000 ● WWW.FHLBNY.COM
